Citation Nr: 1600477	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a depressive disorder.  

2.  Entitlement to service connection for an immune system disorder with mixed connective tissue disorder, to include as due to herbicide exposure.  

3.  Entitlement to service connection for lupus erythematous, to include as due to herbicide exposure. 

4.  Entitlement to service connection for scleroderma, to include as due to herbicide exposure. 

5.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.  

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

8.  Entitlement to service connection for myositis, to include as due to herbicide exposure.

9.  Entitlement to service connection for Raynaud's phenomenon, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971, and he served in South Korea.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, the Veteran was notified in July 2002 of a rating decision that month which denied service connection for dermatomyositis, polyarthritis, myositis, restrictive lung disease, cardiac disease, Raynaud's phenomenon, "high titer ANA," a rash, Hashimoto's thyroiditis, and peripheral neuropathy, all claimed as due to herbicide exposure.  The Veteran did not appeal that decision.  

The February 2008 rating decision which is appealed denied service connection for a depressive disorder, an immune disorder with mixed connective tissue disorder, "lupus", scleroderma, rheumatoid arthritis, and hypertension, claimed as due to herbicide exposure; denied service connection for PTSD; and also denied reopening of claims for service connection for peripheral neuropathy and myositis, claimed as due to herbicide exposure.  

However, by letter in July 2008 the Veteran withdrew his appeal of the claim for service connection for PTSD.  

In pertinent part, a March 2009 rating decision denied reopening of the claim for service connection for Raynaud's phenomenon.  That rating decision specifically found that the evidence did not place the Veteran in the Korean demilitarized (DMZ) during the time that herbicides were used there in 1968 and 1969.  

A July 2014 rating decision granted service connection for diabetes mellitus, type II, associated with herbicide exposure, and assigned an initial 20 percent disability rating.  A March 2015 rating decision granted service connection for early bilateral cataracts, as secondary to service-connected diabetes, and assigned an initial noncompensable rating.  

As noted above, the Veteran was previously denied service connection for myositis, Raynaud's phenomenon, and peripheral neuropathy, all claimed as due to herbicide exposure in July 2002.  The Veteran did not appeal the July 2002 rating decision and there was no additional evidence received within one-year following notification of the denial warranting readjudication of the claims.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the July 2002 rating decision became final. 

Under 38 C.F.R. § 3.156(c), however, VA will reconsider a previously denied claim de novo if relevant service records are received any time after such decision.  In this regard, received after the 2002 rating decision was a March 1970 service record reflecting that the Veteran was awarded hazardous duty pay.  The evidence on file at the time of the 2002 rating decision included service personnel records which showed that the Veteran served in Korea from February 1970 to April 1971, and a May 1970 letter of commendation recognizing the Veteran's service for four (4) months in the Korean DMZ.  The July 2002 rating decision observed that the service department was requested to verify the Veteran's alleged inservice herbicide exposure in the Korean DMZ but the reply was that there were no records of such exposure.  He had reported having had such exposure in late 1969 to 1970 but the Department of Defense had informed VA that herbicides were used in the Korean DMZ in 1968 and 1969.  The RO concluded that the evidence did not support finding that the Veteran was exposed to herbicides in the Korean DMZ.  However, based on a new regulation, 38 C.F.R. § 3.307(a)(6)(iv) promulgated after the July 2002 rating decision, a JSRRC Coordinator of the RO made a formal finding in May 2014 that there was sufficient information corroborating the Veteran's exposure to herbicides because he was a member of the 1st Battalion, 31st Infantry of the 7th Infantry Division from February 21, 1970 to September 11, 1970, along the Korean DMZ.  In any event, the Board finds that the March 1970 service record constitutes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, so the Veteran's claims will be reconsidered as opposed to requiring the submission of new and material evidence.  38 C.F.R. § 3.156(c).  Therefore, these appellate issues have been recharacterized accordingly.

In addition to the paper claims file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

The Veteran contends that his claimed physical disabilities are due to exposure to Agent Orange.  The Veteran is presumed to have been exposed to herbicides during his service in the Korean DMZ.  

In a November 2000 statement from Dr. A. B. he reported that he had treated the Veteran for dermatomyositis since April 1998, although the disease had its initial onset in 1997.  The progression had been insidious with involvement of multiple organ systems.  The diagnoses included: (1) polyarthritis, which initially presented in April 1998 with a 1 year history of polyarthralgias; (2) Raynaud's phenomenon which developed in 1998; (3) myositis, noting that he had an inflammatory myopathy associated with muscle weakness as confirmed by a muscle biopsy in June 1999; (4) a high titer nuclear ANA; (5) rash of dermatomyositis, with a violaceous erythema of the fingers, hands, and elbows; (6) restrictive lung disease, based on pulmonary function studies in 1998 and 1999 but without abnormalities on such testing in 1997; (7) cardiac disease, with subtle clinical findings of organic heart disease, with resting tachycardia which might be "White coat syndrome", systolic hypertension, with a February 1999 echocardiogram showing mitral regurgitation and left ventricular dysfunction, and a 1998 study showing findings likely indicative of a small infarct of the left ventricle; and (8) Hashimoto's thyroiditis, with a total thyroidectomy in October 1998 following detection of a thyroid nodule, and while more than one was found they proved to be benign.  An attached progress note in September 2000 shows that the Veteran had insomnia, fatigue, burning dysesthesia of the feet, and Raynaud's symptoms.  His blood pressure was 150/85.  The impressions were dermatomyositis and peripheral neuropathy.  

In a February 2007 statement the Veteran's wife, a Licensed Practical Nurse (LPN) reported that she had seen the Veteran's health deteriorate.  He had served in the Korean DMZ doing patrols and she felt that he had been exposed to Agent Orange.  He had many immune system disorders, including peripheral neuropathy and Raynaud's diseases.  She noted that she believed that "his military experiences are a factor in his present physical and emotional state."  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is evidence of the claimed physical disabilities, evidence establishing an event in service, and an indication that the claimed physical disabilities may be associated with the Veteran's service, the Board finds that VA's duty to assist is triggered.  In this regard, the Board finds that the Veteran should be afforded VA examinations and nexus opinions should be procured. 

As for the claimed psychiatric disability, VAOPT records show that in April 2005 the Veteran complained of insomnia related to his "myositis/rheumatoid arthritis."  He declined to seek psychiatric help for insomnia.  VAOPT records in October 2006 and July 2007  indicate that the Veteran has a dysthymic disorder which is related to three (3) factors, his multiple disabling disorders, chronic pain, and his estrangement from his son.  

On VA examination to determine if the Veteran had PTSD, in November 2010, he reported that he began to experience physical symptoms, including fatigue and malaise, in 1998.  He did not present with a stressor experience that met the clinical criteria for a diagnosis of PTSD and did not present with the full constellation of symptoms for a diagnosis of PTSD.  The diagnosis was a mild depressive disorder, not otherwise specified, unrelated to military service.  It was stated that it appeared to have had its onset after the diagnoses of his medical problems in 1998.  

The Veteran is now service-connected for diabetes and nonproliferative diabetic retinopathy with early bilateral cataracts.  Thus, a VA examination is in order to determine, if possible, whether these service-connected disorders (and any other claimed disabilities found to be service connected) have either caused or aggravated his psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examinations by appropriate examiners to determine whether the claimed disabilities of immune system disorder with mixed connective tissue disorder, lupus erythematous, scleroderma, rheumatoid arthritis, hypertension, peripheral neuropathy, myositis, and Raynaud's phenomenon, are due to his service.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, the examiner(s) should offer comments and an opinion on the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's immune system disorder with mixed connective tissue disorder, lupus erythematous, scleroderma, rheumatoid arthritis, hypertension, peripheral neuropathy, myositis, and Raynaud's phenomenon are etiologically related to service, to include exposure to herbicides?  In so opining, the examiner(s) is advised of the following:  (1) The Veteran is presumed to have been exposed to herbicides during his service in the Korean DMZ in 1970; and (2)   The Board is cognizant that there is no VA presumption of service connection for immune system disorder with mixed connective tissue disorder, lupus erythematous, scleroderma, rheumatoid arthritis, hypertension, peripheral neuropathy (delayed onset), myositis, and Raynaud's phenomenon as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's claimed disabilities are related to his herbicide exposure given his medical history, family history, risk factors, etc.).

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, cause, and etiology of any psychiatric disorder, other than PTSD, that he may now have.  

The claims folder and a copy of this remand should be made available and reviewed by the examiner prior to the examination of the veteran.  

The examiner should be requested to address the following questions:

(a) What is the nature of the disability of the Veteran's psychiatric disorder? 

(b) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder is proximately due to or the result of his service-connected diabetes or nonproliferative diabetic retinopathy with early bilateral cataracts, or both [or any other claimed physical disabilities determined to be service connected]?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder is aggravated by his service-connected diabetes or nonproliferative diabetic retinopathy with early bilateral cataracts, or both [or any other claimed physical disabilities determined to be service connected]?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.   

All indicated tests and studies should be performed.  All findings should be reported.  The examiner should explain the rationale for any opinion.  

3.  If any determination remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons and bases for the decision reached.  The Veteran and his representative should be given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




